DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6,083,855 to Olson in view of USPN 4,024,305 to Alpaugh, USPAP 2006/0089070 to Gaku, USPN 8,119,225 to Peng, and/or JP2005015729A to Matsumoto.
Claim 1, Olson discloses a process for preparing a bonding sheet for composing circuit substrate, comprising the steps of (1) preparing a pre-treating varnish; (2) pre-glue-dipping a glass fabric in the pre-treating varnish and oven-drying solvent to obtain a pre-treated glass fabric; and (3) main-glue-dipping the pre-treated glass fabric and oven-drying solvent to obtain a bonding sheet (see entire document including column 1, lines 5-35, column 2, line 35 through column 3, line 15, the paragraph bridging columns 5 and 6, and column 6, line 38 through column 7, line 6). 
Olson does not appear to mention the pre-treated glass fabric resin content but Alpaugh discloses that it is conventional in the art for a pre-treated glass fabric to be impregnated with 44 to 55 wt.% resin (see entire document including column 3, line 65 through column 4, line 66). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the pre-treated glass fabric of Olson with a resin content of about 44 or 45 wt.% resin, because it is conventional and/or motivated by the expectation of successfully practicing the invention of Olson. 
Olson does not appear to mention the glass fabric mass per unit area but Gaku discloses that it is conventional in the art to use a glass fabric that has a mass per unit area of 15 to 165 g/m2 (see entire document including [0012]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the glass fabric of Olson with a mass per unit area of 30 to 165 g/m2, because it is conventional and/or motivated by the expectation of successfully practicing the invention of Olson. 
Since Alpaugh teaches a pre-treated glass fabric content of 56 wt.% glass fibers (100% – 44% = 56%) and Olson discloses a glass fabric mass per unit area of 30 g/m2 (see above), the prior art teaches a pre-treated glass fabric with a resin content of 44 wt.% when the pre-treated glass fabric has mass per unit area of 54 g/m2 (30/0.56 = 54 g/m2). 

Regarding the claimed Dk of a circuit substrate prepared form the bonding sheet, the current specification teaches that the Dk of a circuit substrate is 3.5-3.6 when the fabric is a NE-type, the Dk of the pre-treating varnish is 4.4 to 4.6, and the resin content of the pre-treated glass fabric is 20-50 wt.% (Table 1). Since the applied prior art teaches a substantially identical bonding sheet in terms of structure and materials, the Dk of a circuit substrate prepared form the bonding sheet taught by the applied prior art would inherently be 3.3-3.6. The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C.  § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Claim 3, the resin composition comprises a resin and a curing agent (hardener), wherein the resin is one or a mixture of at least two selected from the group consisting of epoxy resin, cyanate resin, polyphenyl ether resin, polybutadiene resin, copolymer resin of polybutadiene and styrene, polytetrafluoroethylene resin, polybenzoxazine resin, polyimide, silicon-containing resin, bismaleimide resin, liquid crystal polymer, bismaleimide triazine resin and thermoplastic resin (paragraph bridging columns 2 and 3). 
Claim 4, Olson does not list suitable hardeners but Peng discloses that it is known in the art to select a hardener from the group consisting of phenolic hardener, amine hardener, polymeric acid anhydride hardener, active ester and free radical initiator (column 12, lines 47-60). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select any suitable hardener, as taught by Peng, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. 
Claim 5, the organic solvent is one or a mixture of at least two selected from the group consisting of alcohol such as methanol, ethanol, butanol and the like, ether such as ethyl cellosolve, butyl cellosolve, ethylene glycol monomethyl ether, diethylene glycol ether, diethylene glycol butyl ether and the like, ketone such as acetone, butanone, methyl ethyl ketone, methyl isobutyl ketone, cyclohexanone and the like, aromatic hydrocarbon such as toluene, xylene, sym-trimethylbenzene and the like, ester such as ethoxyethyl acetate, ethyl acetate and the like, and nitrogen-containing solvent such as N,N-dimethylformamide, N,N-dimethylacetamide, N-methyl-2-pyrrolidone and the like (column 6, lines 8-24). 




Claim 14, Olson does not appear to mention the use of NE-type glass fabric or the varnish dielectric constant, but Peng discloses that it is known in the art to use an NE-type glass fabric (column 4, lines 45-57) and that the prepreg dielectric constant may be from 4.4 to 4.6 (column 23, lines 49-55). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the fabric from an NE-type glass, and a varnish having a dielectric constant of 4.4 to 4.6, motivated by a desire to avoid various negative consequences such as delay, crosstalk, and/or signal loss and/or because it has been held to be within the general skill of a worker in the art to select materials on the basis of its suitability and desired characteristics.
Claim 16, Olson does not appear to mention using a varnish having the claimed dielectric constant (Dk) but Peng discloses that it is known in the art that the difference in dielectric constants between a resin and a glass fabric leads to various negative consequences such as delay, crosstalk, and signal loss (see entire document including column 5, lines 29-40).  Matsumoto similarly discloses that it is advantageous to use a resin and glass fiber wherein the difference in dielectric constants is not more than ±0.2 (see entire document). Therefore, it would have been obvious to one having ordinary skill in the art to use a varnish having the same or ± 5% the dielectric constant to glass fabric being used motivated by a desire to avoid various negative consequences such as delay, crosstalk, and/or signal loss.


Response to Arguments
Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.
The applicant asserts that the applied prior art fails to teach the claimed conditional resin content limitations wherein a) the pre-treated glass fabric has a resin content of from 20 wt.% to 45 wt.% when the pre-treated glass fabric has a mass per unit area of from 30g/m2 to 100g/m2, and b) the pre-treated glass fabric has a resin content of from 20 wt.% to 40 wt.% when the pre-treated glass fabric has a mass per unit area of from 100 g/m2 to 175g/m2. Applicant’s argument is not persuasive.  
Alpaugh discloses a resin content of 44 wt.% (corresponding to a glass fiber content of 56 wt.%) and Gaku discloses a glass fabric mass per unit area of 30 g/m2. Therefore, the prior art teaches a pre-treated glass fabric with a resin content of 44 wt.% when the pre-treated glass fabric has mass per unit area of 54 g/m2 (30/0.56 = 54 g/m2). Regarding the claimed second conditional limitation, claim 1 recites the conjunction “when” when reciting the limitations in conjunction with (conditional) steps. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering one of the limitations to not be positively recited. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Although the RCE filed 11/11/2020 includes claim amendments, all of the claims are rejected with the same prior art applied in the Final Office action mailed 8/11/2020. MPEP 706.07(b) states that the claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 (A) are drawn to the "same invention" claimed in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114. Office practice and case law define “same invention” to mean patentably indistinct inventions and the test is in terms of the familiar concepts of obviousness and anticipation (e.g., see MPEP 2301.03). The finality of the Office action is therefore proper because (A) all of the claims are patentably indistinct to the claims prior to the RCE filing (same invention), and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541.  The examiner can normally be reached on Monday-Thursday 7am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789